DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 10-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Applicant recites “wherein a divergence angle of light emitted from the backlight source relative to parallel light is within 30 degrees” in lines 10-11 of the claim.  However, it is unclear as to how “a divergence angle of light emitted from the backlight source relative to parallel light is within 30 degrees” is to be determined since the recited “parallel” light is not clearly defined to the extent that the recited “divergence angle of light emitted from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423).

Regarding claim 1, Zhao discloses a display device (Fig. 9; page 7, lines 251, 256) comprising:
	a peep-proof display module (combination of: 903-906, Fig. 9; page 7, lines 256-258) including a display panel (904, Fig. 9; page 7, line 257) and a peep-proof structure (905, Fig. 9; page 7, lines 256-257; page 2, lines 48-52; page 1, lines 20-21); and
	wherein the display panel (904, Fig. 9) is a passive light emitting display panel (page 7, line 256).

Zhao does not expressly disclose a bistable liquid crystal cell, the bistable liquid crystal cell having two stable states of a transmissive state and a scattering state; wherein the bistable liquid crystal cell is disposed at a light exit side of the peep-proof structure (905, Fig. 9).  However, Zhao does disclose a PDLC cell (907, Fig. 9; page 7, line 258) disposed at a light exit 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the PDLC cell (907, Fig. 9) of Zhao as a bistable liquid crystal cell (Figs. 2-3; page 2, line 53; page 5, lines 171-181) having two stable states of a transmissive state and a scattering state (Figs. 2-3; page 5, lines 171-182) such that the bistable liquid crystal cell (Figs. 2-3) is disposed at a light exit side of the peep-proof structure (905, Fig. 9) in order to obtain the benefits of an art recognized equivalent display state adjustment member (page 2, line 53; page 5, lines 171-181, 185-187) that is able to switch between a privacy display state and a normal display state as taught by Zhao (page 5, lines 171-181).

Zhao does not expressly disclose that the peep-proof structure (905, Fig. 9) is a backlight source that is used for the passive light emitting display panel (904, Fig. 9) and emits collimated backlight, wherein light emitted from the backlight source is toward the display panel (904, Fig. 9).  However, Zhao discloses that the peep-proof structure (905, Fig. 9) is located between a backlight source (combination of: 901 and 902, Fig. 9; page 7, line 256; page 5, line 201) used 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the peep-proof structure (905, Fig. 9) of Zhao with the collimating backlight source (combination of: 901 and 902, Fig. 9) to form a peep-proof structure collimating backlight source (combination of: 901, 902, 905, Fig. 9) that emits collimated light (page 7, line 256) toward the passive light emitting display panel (904, Fig. 9) in order to obtain the benefits of providing a peep-proof backlight structure that emits collimated light in a vertical direction toward the display panel (904, Fig. 9) to provide illumination to the display panel as taught by Zhao (Fig. 9; page 6, lines 229-231).

Regarding claim 4, Zhao discloses a display device with all the limitations above and further discloses wherein the display panel (904, Fig. 9) and the bistable liquid crystal cell (907, Fig. 9) are disposed at a light exit side of the backlight source (combination of: 901, 902, 905, Fig. 9).
 
Regarding claim 6, Zhao discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal cell (907, Fig. 9) is disposed at a light exit side of the display panel (904, Fig. 9).  



Regarding claim 13, Zhao discloses a display device with all the limitations above and further discloses wherein the display device can be switched to have the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state or the scattering state (Zhao: Figs. 2-3; page 5, lines 171-182) but does not expressly disclose wherein the display device comprises a switching button.  However, the official notice taken in the prior office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a switching button can be used to switch between different display modes in a display device is now being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Fig. 9) of Zhao to have a switching button that is used to control the bistable liquid crystal cell (1061, Figs. 2-3) to switch between exhibiting the transmissive state or the scattering state (Figs. 2-3; page 5, lines 171-182) as is well known in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Christophy et al. (U.S. 2017/0219859).



Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bistable liquid crystal cell (Zhao: 907, Fig. 9) of Zhao, having an analogous function as the liquid crystal lens array (Christophy: 134, .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937) and Kobayashi et al. (JP 2009-169048).

Regarding claim 11, Zhao discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal cell (907, Figs. 2-3 and 9) comprises a bistable liquid crystal (1061, Figs. 2-3; page 5, lines 171-181]) but does not expressly disclose wherein the 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bistable liquid crystal cell (Zhao: 907, Figs. 2-3 and 9; page 2, line 53; page 5, lines 171-181) of Zhao to include a first substrate 

Zhao as modified by Du and Kobayashi does not expressly disclose that the transparent electrodes (Kobayashi: upper and lower 22, Fig. 1) of the first and second substrates (Kobayashi: upper and lower 21, Fig. 1) are respectively configured with a plurality of transparent electrodes.  However, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that generating an electric field across a liquid crystal layer to control a liquid crystal layer can be done by configuring an upper electrode and a lower electrode opposed to each other or by configuring a plurality of upper electrodes opposed to a plurality of lower electrodes is now being considered as admitted prior art.


Regarding claim 12, Zhao as modified by Du and Kobayashi discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal (Zhao: 1061, Figs. 2-3) is a smectic liquid crystal (Kobayashi: liquid crystal in cell gap d, Fig. 1; page 5, para [0011]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) as applied to claim 1 above and further in view of Schwartz et al. (U.S. 2014/0226093).

Regarding claim 14, Zhao discloses a control method for the display device (Fig. 9; page 7, lines 251, 256; page 2, lines 70-75) according to claim 1 but does not expressly disclose that the method comprises: 

in a peep-proof display mode, controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) to exhibit the scattering state.  However, Schwartz discloses a control method for a bistable liquid crystal cell (20, Fig. 2; page 1, para [0009]) for use in a display device (page 1, para [0001, 0003]), the method comprising: in a shared display mode (Share Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the transmissive state (transmissive state of Shared Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), and in a peep-proof display mode (Privacy Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the scattering state (scattering state of Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]) in order to switch between a shared display mode and a peep-proof display mode (page 1, para [0003-0004]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the control method for the display device (Zhao: Fig. 9) of Zhao such that the method comprises: in a shared display mode (Schwartz: Share Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3; Schwartz: 20, Fig. 2) to exhibit the transmissive state (Schwartz: Share Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), and in a peep-proof display mode (Schwartz: Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3; Schwartz: 20, Fig. 2)) to exhibit the scattering state (Schwartz: Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]) in 

Regarding claim 15, Zhao as modified by Schwartz discloses a control method for a display device with all the limitations of claim 14 above but does not expressly disclose wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), a switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state (Schwartz: transmissive state of Share Mode, Fig. 2), and in the peep-proof display mode (Schwartz: Privacy Mode, Fig. 2), the switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the scattering state (Schwartz: scattering state of Privacy Mode, Fig. 2).  However, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a control method for a display device can comprise operating a switching button to switch between different display modes in a display device is now being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the control method for the display device (Zhao: Fig. 9) of Zhao as modified by Schwartz to have a switching button that is used to control the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) such that wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), the switching button is operated to make the bistable .

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the combined teachings of the applied references fail to teach or suggest all of the claimed features, in particular, “the peep-proof structure is a backlight source that is used for the passive light emitting display panel and emits collimated backlight, wherein a divergence angle of light emitted from the backlight source relative to parallel light is within 30 degrees.”  However, Examiner disagrees with Applicant’s arguments and notes that the previously cited prior art reference of Zhao et al. (CN 106054423) discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C LEE/Primary Examiner, Art Unit 2871